 INLAND STEEL COMPANY 191Inland Steel Company and Dale Ray. Case 13-CA- Judge and to adopt his recommended Order,2as18261 modified herein.November 9, 1981 ORDERDECISION AND ORDER* Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-BY MEMBERS FANNING, JENKINS, AND lations Board adopts as its Order the recommendedZIMMERMAN Order of the Administrative Law Judge as modi-On March 5, 1981, Administrative Law Judge fied below and hereby orders that the Respondent,Leonard M. Wagman issued the attached Decision Inland Steel Company, East Chicago, Indiana, itsin this proceeding. Thereafter, Respondent filed ex- officers, agents, successors, and assigns, shall takeceptions and a supporting brief, and counsel for the the action set forth in the said recommendedGeneral Counsel filed cross-exceptions and sup- Order, as so modified:porting brief and in response to Respondent's ex- 1. Substitute the following for paragraph 2(a):ceptions. "(a) Make whole all mechanical maintenance em-Pursuant to the provisions of Section 3(b) of the ployees of No. 11 Coke Battery who suffered re-National Labor Relations Act, as amended, the Na- duction of their lunch break from 30 minutes to 20tional Labor Relations Board has delegated its au- minutes and the elimination of their washup timethority in this proceeding to a three-member panel. by paying such employees for 15 minutes per day 5The Board has considered the record and the at- minutes for washup time and 10 minutes for lunch-tached Decision in light of the exceptions and time) from July 20 1978, to September 23, 1978."briefs and has decided to affirm the rulings, find- 2. Substitute the following for paragraph 2(d).ings, and conclusions of the Administrative Law "(d) Remove and expunge from its files any ref-erence to the two disciplinary warnings issued toOn January 20, 1982, Respondent requested en banc consideration of employee Dale Ray on December 4, 1978, notifya motion for reconsideration of that portion of the Board's Order in this him in writing that this has been done and that evi-proceeding regarding the promulgation of rules regarding lunch periodsand hours of employment in the coke battery. At the request of the par- dence of these unlawful warnings will not be usedties, Respondent's motion was held in abeyance in order to provide all as a basis for future discipline against him, andparties an opportunity to resolve the issue in a manner satisfactory to allconcerned. make him whole for any loss of pay he may haveThereafter, on March 15, 1982, the Board received the General Coun- suffered as a result of his refusal to perform paint-sel's and Respondent's joint motion to amend the Board's Order. Re- ing on December 2 and 3, 1978, in the manner setspondent contends, and the General Counsel and Charging Party nowagree, that par. 2(a) of the Administrative Law Judge's Order, which was forth for loss of earnings in the section of this De-adopted by the Board, added new terms and conditions of employment to cision entitled 'The Remedy."'the existing contract. The parties are in agreement that the terms andconditions of employment of Respondent's mechanical employees wouldhave changed irrespective of the unfair labor practices committed by Administrative Law Judge.General Foreman Sanger. Upon amendment of the Board's Decision andOrder as requested, Respondent agrees to comply with the Board's Order reveals that Sanger initially testified that he decided to assign Ray toand withdraws its previously filed motion for reconsideration. rustproofing around August 20, 1978, and later testified that Ray was as-The Board, having duly considered the matter, on April 1, 1982, grant- signed to rustproofing around the end of June or beginning of July 1978.ed Respondent's request to withdraw its motion for the Board en banc to Neither of these inaccurate statements affects the ultimate disposition ofconsider the contemporaneous motion for reconsideration; granted the this case.General Counsel's and Respondent's joint motion to amend the Board's ' In accordance with his dissent in Olympic Medical Corporation, 250Order; and amended its Order. The Board's Order and the notice for NLRB 146 (1980), Member Jenkins would award interest on the backpayposting herein reflect that amendment, due based on the formula set forth therein.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi- APPENDIXbility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. POSTED BY ORDER OF THERespondent has also contended that the Administrative Law Judge's NATIONAL LABOR RELATIONS BOARDinterpretation of the evidence and his credibility findings were biased andprejudiced. Upon careful examination of the Administrative Law Judge's An Agency of the United States GovernmentDecision and the entire record, we are satisfied that the contentions ofRespondent in this regard are without merit.Finally, in accord with the General Counsel's exceptions, we hereby After a hearing at which all sides had an opportu-correct two inadvertent errors made by the Administrative Law Judge in nity to present evidence and state their positions,sec. Il,D,l, of his Decision. The Administrative Law Judge's reference to the National Labor Relations Board found that weRay's assignment of rustproofing steel blocks and spare parts as "usual" isinaccurate; the word "usual" should read "unusual"; (2) also in sec. have violated the National Labor Relations Act, asII,D,I, the Administrative Law Judge inaccurately stated that Sanger's amended, and has ordered us to post this notice.recollection of the time of his decision to assign Dale Ray to rustproofingshifted from late June or July to early July or mid-July 1978. The record259 NLRB No. 24 192 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees with WE WILL make whole the mechanical em-more rigid working conditions because they ployees of No. 11 Coke Battery, because weinitiate or process a grievance under our col- unlawfully penalized them on or about Julylective agreement with Local 1010, United 21, 1978, for taking a 15-minute washupSteelworkers of America, AFL-CIO, or other- period, by paying them any loss of earnings,wise seek to vindicate provisions of the collec- plus interest, they may have suffered, by re-tive-bargaining agreement, or because they en- moving and expunging from their personnelgaged in other protected concerted activity files all references to the unlawful disciplinarycovered by the National Labor Relations Act. actions taken against them, and by informingWE WILL NOT reduce the length of employ- them in writing both that we have expungedees' lunch breaks, eliminate washup time, or our files and that evidence of our unlawful ac-otherwise impose harsher conditions of em- tions will not be used as a basis for future dis-ployment upon employees because fellow em- cipline against them.ployees are initiating or processing grievances WE WILL make Dale Ray whole for anyunder our collective-bargaining agreement loss of earnings he may have suffered as awith Local 1010, United Steelworkers of result of the discrimination against him, withAmerica, AFL-CIO, or any other labor orga- interest.nization, or because they engage in union orother protected concerted activities for the WE WILL remove and expunge from Dalepurpose of collective bargaining or other Ray's personnel file and our records all copiesmutual aid and protection. or other evidence of the disciplinary letters weWE WILL NOT discourage the filing and issued to him on December 4, 1978, and WEprocessing of grievances under a collective- WILL notify him, in writing, both that this hasbargaining agreement or other union activity been done and that evidence of these unlawfulon behalf of Local 1010, United Steelworkers letters will not be used as a basis for future dis-of America, AFL-CIO, or any other labor or- cipline against him.ganization, by discriminating against its em-ployees in the assignment or scheduling of INLAND STEEL COMPANYwork or by other changes in wages, hours, or DECISIONconditions of employment.WE WILL NOT assign employees to perform STATEMENT OF THE CASErustproofing, painting, or other work, or assignthem to the midnight shift or otherwise affect LEONARD M. WAGMAN, Administrative Law Judge:their wages, hours, or conditions of employ- Upon a charge filed by Dale Ray, an individual, the Re-ment because they initiated or processed a gional Director for Region 13 of the National Labor Re-lations Board issued a complaint and notice of hearing inothgrievance or botectd ause they engaged in union or the this case on January 31, 1979. The complaint, as amend-other protected concerted activities for the ed, alleges that Respondent, Inland Steel Company, re-purpose of collective bargaining. ferred to below as the Company, violated SectionWE WILL NOT in any like or related manner 8(a)(l), (3), and (4) of the National Labor Relations Act,interfere with, restrain, or coerce our employ- as amended, 29 U.S.C. §151, et seq., herein called theees in the exercise of the rights guaranteed Act. The Company, by its timely answer, denies commis-them in Section 7 of the Act. sion of the alleged unfair labor practices.WE WILL rescind General Foreman Robert Upon the entire record, including my observation ofSanger's July 20, 1978, announcement and July the demeanor of the witnesses at the hearing, and after21, 1978, statement of rules regarding lunch due consideration of the briefs' filed by the Generalperiods and hours of employment for the inter- Counsel and the Company, I make the following:im period of start-up in the No. 11 Coke Bat-tery; and WE WILL make whole all mechanicalmaintenance employees of No. 11 Coke Bat-tery who were denied a washup period at theend of their shift and had their lunch period ' The General Counsel's motion to correct the record is granted. Thereduced from 30 minutes to 20 minutes, by corrections are contained in Appendix A of this Decision. [Omitted frompublication.] I also find merit in the General Counsel's motion requestingpaying each employee for 15 minutes per day me to disregard writings which appear to be arbitration decisions which5 minutes for washup time and 10 minutes for are labeled attachments "A" and "B" and which the Company appendedto its brief. As the Company did not offer the proffered written evidencelunchtime) from July 20, 1978, to September and authenticate it at the hearing, I have granted the General Counsel's23, 1978. motion and have disregarded them. INLAND STEEL COMPANY 193FINDINGS OF FACT B. Alleged Interference, Restraint, and CoercionI. JURISDICTION AND LABOR ORGANIZATION During the week of July 17, Dale Ray, who was a me-chanic employed in No. 11 Coke Battery, discussed theThe Company, a Delaware corporation, is engaged in pending grievance with No. 11 Coke Battery's generalthe manufacture of steel products. In the course of its mechanical foreman, Robert Sanger. Sanger asked Raybusiness operations, the Company annually receives at its why he was filing a grievance. Ray replied that it wasEast Chicago, Indiana, plant materials valued in excess of not his grievance alone, that there were eight employees$50,000, all of which are shipped directly from points involved, and that the cause of the grievance was theoutside the State of Indiana. In its answer, the Company employment of salaried foremen to do bargaining unitadmits the foregoing data and concedes that at all times employees' work.material it was an employer engaged in commerce within Sanger pressed Ray for the names of the foremen whothe meaning of Section 2(6) and (7) of the Act, and I so had been doing the unit work. Ray responded that it wasfind. Mechanical Foreman Lawrence Woodworth of No. IIThe complaint alleges, the Company in its answer Coke Battery, and some other mechanical foremen whoadmits, and I find that Local 1010, United Steelworkersof America, AFL-CIO, referred to as the Union, is, and was no one else working."has been at all times material to this case, a labor organi- Sanger sought to persuade Ray that the grievance waszation within the meaning of Section 2(5) of the Act. unwarranted. Sanger said that Foreman WoodworthII. THE ALLEGED UNFAIR LABOR PRACTICES "had made an honest mistake" and that Woodworth hadnot been a salaried supervisor "for that long." SangerA. Background and Issues added that he "could guarantee that it would not happenagain" and questioned the need for filing the grievance.The Company's plant, known as the Indiana Harbor Ray insisted that the grievance was warranted in lightWorks, employs approximately 24,000 persons. Since1942, the Union has been the bargaining representative of of the wages lost by unit employees. Ray hastened tothe Company's production and maintenance employees employ as long as Woodworth had should recognize thatunder a series of collective-bargaining agreements, the salaried foremen did not perform unit work.latest of which has been in effect since August 1, 1977. Sanger suggested that employees bring their com-In March 1978,2 Dale Ray, a company employee, testi Sanger suggested that employees bring their com-fied in a National Labor Relations Board hearing in Case plaints to him rather than immediately file a grievance.fled in a National Labor Relations Board hearing in Case13-CA-16952. Thereafter, on June 15, Administrative Ray replied that, if Sanger wished, the other grieving13-CA-16952. Thereafter, on June 15, AdministrativeLaw Judge Benjamin K. Blackburn issued a decision in employees might agree to meet with Sanger. However,Ray disclaimed the role of spokesman for the group.that case, which the Board adopted,3concluding that the y disclaimed the role of spokesman for the group.Company had violated the Act "[b]y maintaining a no- At this, Sanger expressed his view that such a meetingCompany had violated the Act "[b]y maintaining a no-distribution rule which forbids employees to distribute was unnecessary, and that Ray could convey Sanger'sliterature in nonwork areas on nonwork time and which thoughts to the other grievants. Sanger added that, if anyrequires them to obtain prior approval of such material of them wanted to discuss the matter with him at thatby submitting a copy to management before even bring- point, they could do so. Ray agreed to convey Sanger'sing it into the plant ....[238 NLRB at 1206." Admin- sentiments to the concerned employees.istrative Law Judge Blackburn also found that the Com- In the wake of Ray's last response, Sanger warned thatpany violated the Act "by conditioning the right of the "department could be run one of two ways." He ex-Thomas Zangrilli and Dale Ray to report for work on plained in substance that No. I 11 Coke Battery could con-tinue to operate "with a little bit of give and take" or itOctober 2, 1977, on compliance with an invalid no-distri- tnue to operate "with a little bit of give and take orbution rule ... .[Id. at 1207.]" In July Ray and fellow could be run by the book," a circumstance "whichemployees filed a grievance complaining that salaried could be worse" for employee Ray than it would be forforempleen had performed bargaining ucningthlt work.e Sanger. At this, Ray insisted that the grievance "was im-The issues presented are: (I) whether the Company, in portant" and that he intended "to pursue it." Sanger con-response to the grievance, violated Section 8(a)(1) of the cluded the conversation stating, "lf that's the way youAct by threatening employees with strict working condi- feel about t, have the griever contact me and set up ations; (2) whether the Company carried out that threat meeting."'and thus violated Section 8(a)(3) and (1) of the Act, by On or about July 15, Mechanical Foreman Kennethcurtailing the lunch period and washup time previously Gearhart, a supervisor in No. 11 Coke Battery, whileenjoyed by its No. 11 Coke Battery mechanical employ- driving in a truck at the Company's plant, with employeeees; and (3) whether the Company assigned No. 11 Cokeeesanwmechanic Dale Ray to rustproofing and painting CI'My findings regarding the foregoing conversation between GeneralBattery mechanic Dale Ray to rustproofing and painting Foreman Sanger and employee Ray are based on the latter's full andfor more than 5 months and transferred him to the night forthright testimony. In his testimony, Sanger admitted that he discussedshift for I week in retaliation for his participation in the the grievance with Ray on or about July 17 or 18. However, Sanger'searlier Board unfair labor practice proceeding and be- version does not include a warning of changed atmosphere in No. IIof his role in the filing of the grievance. Coke Battery. Nor did Sanger's testimony include a denial that he madecause of his role in the filing of the grievance. the threat attributed to him by Ray. In assessing the two versions, I notethat, unlike Ray, who appeared to be giving his best recollection of the2 Unless otherwise stated all dates are in 1978. details of the conversation, Sanger was content to provide a superficialInland Steel Compony. 238 NLRB 1204 (1978). account. 194 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPatrick O'Sullivan, spoke of the pending grievance con- Along with his announcement regarding lunch periodscerning supervisors performing unit work. In this con- and cleanup time, Sanger told the mechanical employeestext, Gearhart remarked: "If these guys go through with of No. 11 Coke Battery that they would lose pay for 30this grievance, things are going to get much worse in minutes due to their early departure on the previous day.this department."sOn July 21, Sanger posted a notice at No. 11 Coke Bat-Under Section 7 of the Act,6employees enjoy the tery which announced the following:right to file grievances with their collective-bargainingrepresentative regarding wages, hours, and conditions of For the interim period before start-up the hours ofemployment. General Motors Corporation, Packard Elec- work for the Mechanical gang shall be 6:30 A.M. totric Division, 232 NLRB 335 (1977). It follows that a 2:30 P.M. This means that you will report to thethreat of reprisal against employees because they have Mechanical Turn Foreman ready for a work assign-filed a grievance regarding one of those concerns inter- ment promptly at 6:30 A.M. It further means thatferes with, restrains, and coerces employees in the enjoy- you will not leave your assigned work area to goment of that right, and therefore violates Section 8(a)(1) home before 2:30 P.M. The lunch period shall be aof the Act. A & W Products Company, Inc., 244 NLRB paid 20-minute period, conditions permitting, to1128, 1129 (1979). Precision Castings Corporation, Division begin at 12:00 noon and end at 12:20 P.M. Personsof Aurora Corporation, a wholly owned subsidiary of Allied not complying with these guidelines will be subjectProducts Corporation, 233 NLRB 183, 188 (1977). to discipline.I find here that Sanger's remarks to Ray included awarning of reprisal for the No. 11 Coke Battery employ- At all times material, the collective-bargaining agree-ees resort to a grievance regarding their claim that a su- ment covering Sanger's employees contained the follow-pervisor had wrongfully deprived them of wages by per- ing in article 10, section 1(b):forming unit work. Considered in context Sanger's re-marks about the manner in which No. 11 Coke Battery The normal work day shall be eight (8) hours ofcould be operated was a threat that he, who was their work in a twenty-four (24) hour period. The hoursgeneral foreman, had authority to impose strictures to of work shall be consecutive except when an unpaidmake life more difficult for all of the employees because lunch period is provided in accordance with pre-three of them had filed a grievance. I find that this threat vailing practices.was likely to restrain, coerce, and interfere with the em-ployees in their enjoyment of their Section 7 right to file However, prior to Sanger's announcement, his mechani-grievances under the collective-bargaining agreement. I cal employees did not adhere to the letter of the quotedtherefore find that by Sanger's warning the Company contract language.violated Section 8(a)(l) of the Act. I also find that Gear- I find from the testimony of employees Ray, Williams,hart's more direct warning violated Section 8(a)(1) of the and Powers that, prior to Sanger's announcement, No. 11Act. 7 Coke Battery's mechanical employees, as a matter ofpractice, took a paid 30-minute period for lunch. Ap-C. The Reduction of the Lunch Break and the proximately 3 weeks before the posting of the noticeElimination of Washup Time for the Mechanical quoted above, Mechanical Turn Foreman Kenneth Gear-Employees of No. 11 Coke Battery hart had admittedly instructed the No. 11 Coke Batterymechancial employees under his supervision to limit theirOn or about July 20, Sanger told the mechanical em- lunch periods to 30 minutes between noon and 12:30 p.m.ployees of No. 11 Coke Battery that they were only enti- "until further notice." In view of Gearhart's instructionstied to a 20-minute lunch period and that there would and the common practice of the mechanical employees, Inot be any washup time at the end of their shift. This an- find that Sanger, Gearhart's immediate supervisor, was atnouncement came 1 day after Sanger had observed his all times aware that his employees were enjoying 30-mechanical employees leaving their work area approxi- minute lunch periods prior to on or about July 20.mately 20 minutes before the termination of their shift. I find from the testimony of employees Ray, Williams,and Powers that, prior to Sanger's announcement andI My findings regarding Gearhart's remark to O'Sullivan are based onthe latter's testimony. Of the two, O'Sullivan impressed me as being the posted notice, the No. 11 Coke Battery's mechanical em-more conscientious toward his role as a witness. Gearhart required re- ployees would regularly leave their respective work sta-minders on no less than four occasions that "uhm-hum" is not a word. tions around 15 or 20 minutes before the termination ofOn occasions he appeared to be evasive during cross-examination by their shift and proceed to their locker room where theycounsel for the General Counsel. In any event, Gearhart did not flatlydeny the remarks attributed to him by O'Sullivan.deny the remarks attributed to him by O'Sullivan. put away tools, washed up, changed clothes, and pre-In pertinent part, Sec. 7 provides: pared to leave the plant.8 Here again, the practice con-Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa- 'In his testimony, Sanger conceded that it was "entirely possible" thattives of their own choosing, and to engage in other concerted activi- foremen had granted mechanical employees a washup time at the end ofties for the purpose of collective bargaining or other mutual aid or their shift. However, I find that, prior to or on or about July 20, No. 11protection .... Coke Battery's mechanical employees openly took washup time and that7The complaint did not include an allegation that Gearhart's threat Foreman Gearhart expressly instructed employees to do so. I have alsoviolated Sec. 8(a)(l) of the Act. However, as I find that Gearhart's considered the infirmities in Sanger's testimony, as discussed elsewhere inremark was closely related to the subject matter of the complaint and this Decision, which impaired the reliability of his testimony. From thesewas fully litigated, my finding that it violated Sec. 8(a)(l) accords with circumstances, I find that, prior to July 20, he was aware that his em-Board policy. The Timken Company, 236 NLRB 757, 758 (1978). ployees regularly enjoyed a washup period. INLAND STEEL COMPANY 195formed to Foreman Gearhart's instructions to his em- voiced his threat to supervise his employees "by theployees.gAs of the time of the hearing, the Company book."continued to implement the lunch hour and washup poli- I find no merit in the Company's contention thatcies announced by Sanger in July. Sanger imposed the limitation on lunch and eliminatedThroughout July and August, No. 11 Coke Battery washup time because of changed operating conditions inwas in the final stage of its 3-year construction period. the No. 11 Coke Battery. For, No. 11 Coke Battery didNo. II began production on September 23. On August not begin production until on or about September 23."20, the Company divided No. 11 Coke Battery's me- Further, the Company did not show any change in No.chanical employees into thee-shifts. Prior to that date, all I I's startup operations prior to Sanger's announcementsmechanical section employees of No. 11 Coke Battery and notice to otherwise explain the restrictions he im-worked on a day shift.'°The notice of July 21, recited posed.above, was the first notice posted in No. II11 Coke Bat- In sum, I find that General Foreman Sanger's imposi-tery regarding hours of work. Further, the Company has tion of strictures upon the lunch and washup practices ofnever issued any notice concerning that topic to any of the No. 11 Coke Battery mechanical employees was mo-No. Il's other sections. tivated by his hostility toward the pending grievance ofThe General Counsel contends that the Company re- employees Johnson, Williams, and Ray. I also find thatduced the lunch break and eliminated washup time for the deduction of 30 minutes' pay from wages due me-the mechanical employees of No. 11 Coke Battery be- chanical employees of No. 11 Coke Battery on or aboutcause employees Dale Ray, Jack Johnson, and Irvin Wil- July 19 was also motivated by the same hostility.liams were pressing their grievance. The Company By these strictures and the penalty the Company un-denies this contention and urges that only "legitimate lawfully interfered with its employees' Section 7 right tobusiness purposes" motivated its decision to impose these file a grievance with their collective-bargaining repre-strictures. I find ample evidence to support the General sentative and thereby violated Section 8(aXI) of the Act.Counsel's contention. The same conduct also constituted discrimination in vio-No doubt the sudden reduction of their lunch period lation of Section 8(a)(3) of the Act. General Motors Cor-from 30 to 20 minutes and the elimination of washup poration, Packard Electric Division, 232 NLRB 335 (1977).time were unpleasant changes in the working conditionsof No. 11 Coke Battery's mechanical employees, and that D. The Alleged Discriminatory Treatment of Dalethe source of these announcements was, as General Fore- Rayman Sanger suggests, a nexus between his earlier con-frontation with No. 11 Coke Battery mechanical employ- 1. The factsee Dale Ray and these changes. During the week beginning July 21, employee StephenGeneral Foreman Sanger had become displeased with Bechtel overheard Foreman Gearhart discussing thethe stated intention of No. 11 Coke Battery employees grievance filed by Dale Ray, Irvin Williams, and JackRay, Johnson, and Williams to press their grievance. Johnson. Gearhart described Dale Ray as "a union manSanger's hostility towards the pending grievance pro- agitator type." He referred to Williams as a follower andvoked him into seeking a confrontation with Ray on or expressed curiosity as to why Johnson was involved.'2about July 17. In that encounter, Sanger sought to per- Dale Ray's name came up at or about the same time insuade Ray that the grievance was unnecessary. WhenSanger saw that his effort was failing, Sanger threatened connection with an un e July/August issue of theto operate "by the book," and warned that it would "be against the Cwspaper Localny. Th e July/Augus t issue of themuch worse for (Rayl than it would be for him" if Union's newspaper, Lcal 1010 Steelworkers at InlandSanger did so. Thus did Sanger's hostility provoke him Steel Company, contained the following article under ato threaten Ray and his fellow employees with less pleas- headline "Members Stick Up For Their Rights-Backant working conditions if Ray and his colleagues pressed Inland Down":their grievance. Ray, Johnson, and Williams did not Tom Zangrilli and Dale Ray of #4 BOF came towaiver in their determination to press the grievance. work one night with a stack of newspapers to passFinally, the timing of Sanger's announcements strongly out to any one who might be interested. Becausesuggests that he was carrying out his unlawful threat. these papers had a radical point of view, the guardsThus, they came a little more than 2 days after he hadrefused to let Tom and Dale enter the plant with' Ray testified that, prior to Sanger's notice, Foreman Oearhart had in- them. The two knew that any employee has a rightstructed the mechanical employees under his supervision to follow the to distribute literature relating to the union or unionwashup practice. Gearhart testified that the only instructions he gave his activities in non-working areas (canteen, lockeremployees about cleaning up was that they could police up their work rooms, lunch shanties, etc.) on non-working timesareas beginning 10 minutes before the end of their shift. However, as Ifound Ray to be the more reliable witness, I have credited his testimony. (before and after work, lunch and coffee breaks).'° The mechanical section is one of the seven sections constituting theNo. II Coke Battery Department. As of January 15, 1979, No. II Coke " I based this finding on the testimony of Company SuperintendantBattery consisted of 380 hourly employees, 40 foremen, 7 general fore- McMorris.men, and I assistant superintendent. Sanger's mechanical section performs '2 My findings regarding Gearhart's remarks are based on Bechtel's tes-No. Il's maintenance. Its complement consists of 39 mechanics, 54 ap- timony. Gearhart did not deny making the remarks attributed to him byprentices, and 14 foremen. Bechtel. 196 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey refused to surrender their legal rights, and working hours at the plant in an attempt "to change peo-thus lost a day's pay. ple's ideas about the Union." Ray asserted that he knewThe Supreme Court affirmed employees' rights to what he was being paid for and that he also knew hisdistribute union literature on company property. rights, and that McMorris need not worry that RayThe rulings upheld findings by two lower courts would exceed those rights. Ray added that he intendedagainst a Time Inc. subsidiary and Beth Israel Hos- to use the rights. McMorris acknowledged Ray's rightspital of Boston. In both cases, the Justices relied on but cautioned that if Ray exceeded those rights that he,long standing rulings that off-duty workers can so- McMorris, would have to do something about it.licit for a union except in "special circumstances" McMorris drew Ray's attention to the current collec-and can hand out literature in non-working areas. tive-bargaining agreement stating that he considered it tobe "law," and that he adhered to it "to the letter." RayNLRB responded that he also adhered to the contract. McMor-They took the matter to the National Labor Re- ris went on to explain how the Company had won alations Board (NLRB). This is the federal agency in grievance against the Union at the arbitration stagecharge of administering the federal labor laws (not which he, McMorris, had pressed. Ray asked McMorristo be confused with the Inland Steel's Department if that were all that McMorris wanted to talk to himof "Labor Relations.") The NLRB said the Company about, and McMorris responded yes, unless Ray hadwas wrong and Inland was ordered to pay all time lost some other matter to raise.with interest. A notice of this and the regulations Ray asked McMorris if it were possible to settle thegoverning distribution of literature must be posted pending grievance. McMorris rejected the suggestion onby the Company where everyone can see it. the ground that he believed that the matter should beUnless the Company appeals this decision and it taken through the grievance procedure. At this, the con-is overturned by the Court (a highly likely possibil- versation broke off and Ray left McMorris' office.ity see article above) we can assume that they will On July 28, the grievance reached step one when Gen-not recognize our right to distribute union related eral Foreman Sanger and the Union's official griever,literature in the plant. employee J. Freeman, discussed the matter of a supervi-sor doing unit work. Thereafter, on August 7, Sanger de-The decision referred to in the quoted article was Ad- cided to resolve the grievance by admitting that a super-ministrative Law Judge Blackburn's decision in Inland visor had performed bargaining unit work, assuring theSteel Company, Case 13-CA-16952. employees that a repetition of this infraction would notOn an occasion during the last 2 weeks of July, after occur, and agreeing to make grieving employees Ray,Ray had received a copy of the Union's newspaper and Johnson, and Williams whole for their loss of wages.after his conversation with Sanger, No. 11 Coke Bat- The Union accepted Sanger's resolution of the grievance.tery's superintendent, Charles E. McMorris, summoned Two hours before the conversation with McMorris,Ray to his office.'3General Foreman Sanger had by this Foreman Alfred Hernandez assigned Ray to wash atime described Ray to McMorris as the "spokesman" for Grove mobile crane with soap and water. Present at thethe grieving employees. When Ray presented himself, time Hernandez gave Ray this instruction, were four orMcMorris showed him a copy of the Union's newspaper five mechanical employees including Mike Baculla. Dalecontaining the quoted article. Although McMorris said Ray questioned Hernandez' instructions and remindedhe had seen the article, he asked Ray to summarize it. him that Baculla had washed the machine on the previ-Ray explained that the article discussed a Board case ous day. Hernandez responded that soap had not beenconcerned with distribution of literature in nonworking available when Baculla washed the Grove on the previ-plant areas during nonworking time. McMorris asked ous day and that it was available now. Ray insisted thatwhat Dale meant by "nonworking areas and nonworking there was only "mill dirt" on the crane and expressedtime." Dale explained that he meant "in the locker room doubt that further washing would improve its appear-before and after work and in the lunch room during the ance. Hernandez insisted that Ray wash the crane addinglunch break." that "they" wanted Ray to wash it. Ray asked who Her-The two then joined issue on the question of distribu- nandez was referring to but received no response excepttion of literature. McMorris complained that the distribu- direction to perform the work. As a matter of practice,tion of literature in the employees' locker room created a prior to this incident, the crane's operators were respon-"very bad litter problem." He said he hoped that Ray sible for washing it. Prior to Hernandez' assignment ofwould attempt some other means of communicating with that task to Ray the latter had not operated the Grove.'4his fellow employees. Ray expressed displeasure at em- On the day after Dale Ray's confrontation with Super-ployees who threw literature on the floor. However, he intendent McMorris, Foreman Gearhart assigned'" Rayinsisted that, if he believed there were a need for suchdistribution, he would do so and McMorris would be " My findings regarding the confrontation between Hernandez andobliged to solve the litter problem. McMorris then fo- Ray are based on Ray's testimony. Of the two, Ray seemed to have thecused his attention upon Ray's motive for distributing lit- more vivid recollection.erature. McMorris said that Ray should not use his IS Gearhart testified that he made the assignment on his own initiativein early July. Gearhart also testified that he made the assignment in partbecause Ray could not operate mobile equipment due to his vision. I also13 My findings regarding Ray's conversation with McMorris are based find from Stephen Bechtel's testimony that, before Ray began rustproof-on Ray's and McMorris' testimony. Continued INLAND STEEL COMPANY 197to rustproofing some small steel blocks. Gearhart made his experience of 4 years with the Company, he consid-the assignment at 7 o'clock that morning, instructing Ray ered Ray's assignment to be unusual.to accompany him to the No. 11 Coke Battery's shop Irvin Williams, who at the time of the hearing hadarea, where the steel blocks were located. Gearhart in- been a company employee for 3-1/2 years and had beenstructed Ray to use a 1-inch paint brush to apply the employed in No. 11 Coke Battery for approximately 14compound from a 55-gallon drum. Gearhart instructed months as a welder, was not aware of any employee atRay to perform this task in an area of the shop where he No. 11 Coke Battery, other than Dale Ray, who hadwould be by himself and where the floor was clear. ever been assigned to do rustproofing for 5 months orAt the time Sanger made the assignment, Ray had longer. Nor was he aware of any employee of No. 11been a mechanic for 2 years. Prior to that, he had under- Coke Battery who had been assigned to do rustproofinggone an apprenticeship at the Company's plant. In sum, for more than a month at a time. Employee WayneRay had been in the Company's employ for approximate- Powers, who at the time of the hearing had been em-ly 5-1/2 years. ployed by the Company for 7 years and worked in No.There were other employees of lesser skill employed 11 Coke Battery as a mechanical apprentice for approxi-in No. 11 Coke Battery at the time of Ray's assignment. mately I year, was not aware of any mechanic, otherApprentices and laborers were in its work force. The la- than Ray, whom the Company had assigned to do paint-borers were the lowest paid employees in the depart- ing in No. I Coke Battery for 5 months or longer. Norment. Ray and his fellow mechanics were among the was he aware of any other mechanic or apprentice me-most highly paid employees in No. 11 Coke Battery. chanic other than Ray who, as of the time of the hear-From late July 1978 until the middle of January 1979, ing, had been assigned to do painting in No. 11 CokeRay was assigned to rustproofing. First he covered steel Battery for 1 month or longer. He was not aware of ablocks and later spare parts. He rustproofed two differ- mechanic or apprentice mechanic other than Dale Rayent types of blocks. The first was a rectangular block who was assigned to do painting for more than I weekwith a hole that had tap threads. He rustproofed approxi- in No. 11 Coke Battery. Finally, he testified credibly thatmately 4,000 of that variety. He also rustproofed 6,000 Dale Ray's assignment of rustproofing was not a normalrectangular blocks, each of which had a round piece assignment.welded to it. In the course of this assignment, Ray heard The Company unsuccessfully attempted to show thatfellow employees refer to him as "Rusty Jones." Ray's assignment was considered favorably by No. 11Ray conceded that rustproofing was part of a mechan- Coke Battery employees. General Foreman Sanger,ic's work. However, he also credibly testified that, while Foremen Gearhart, Hernandez, and Johnson testifiedrustproofing is part of a mechanic's job, assignment to that employees inquired about obtaining Dale Ray's rust-that task for a 5-month period was extraordinary. Indeed, proofing assignment or similar work. However, Gearharthis was the only incident of such an assignment that he and Johnson punctuated their testimony in this regardknew of. with smiles and chuckles. Hernandez testified that he didOther witnesses considered Ray's assignment to be ab- not reply to employees Dale Hamilton and Richardnormally long. James Lanigan, who had been in the Bailey. Sanger testified that he received similar inquiriesCompany's employ for approximately 4 years at the time from employees Jack Johnson and Dale Hamilton. How-of the hearing, and had been in No. 11 Coke Battery ever, employees Hamilton and Johnson both testifiedsince March 1978, considered the length of Dale's assign- that they did not want to do rustproofing. Initially thement to rustproofing to have been unusual for a mechan- Company's testimony suffers from the infirmity of beingic. Lanigan was not aware of another mechanic or ap- hearsay. However, the sarcastic demeanor of witnessesprentice mechanic in No. 11 Coke Battery ever having Gearhart and Johnson as they testified and the crediblebeen assigned to rustproofing for more than 1 week at a testimony of two current employees, Hamilton and John-time. son, strongly suggested that Ray's fellow employeesMechanic Jack Johnson, an employee of No. 11 Coke were not in fact envious of him.Battery since June 1, and a company employee for 4 On approximately six occasions between July 1978 andyears, was not aware of any No. 11 Coke Battery me- mid-January 1979, Dale Ray received brief assignmentschanic, aside from Dale Ray, who had been assigned to to handle mechanical breakdowns. However, he spent 90rustproofing for 5 months or longer. Further, based on to 95 percent of his time rustproofing. When Ray took a2-week vacation during the last part of October and theing, Gearhart with a chuckle took credit for devising "a good job for Mr. first days of November, the Company assigned no one toRay." However, Sanger testified that it was his decision to assign Ray to perform trustproofing. I am doubtful of Sanger's recollection of the time of his de-cision which, in his testimony, he shifted from late June or July to early On the day that Foreman Gearhart first assigned RayJuly or mid-July. I also rejected, as unreliable, Foreman Lawrence John- to rustproofing, employee James Lanigan began to assistson's speculation that Ray began rustproofing in late May. I have accept- in the work. Lanigan had no definite work assignmented Dale Ray's recollection of the timing of the assignment. His convinc-ing testimony was corroborated by O'Sullivan and Foreman Hernandez. and had been istructed by hs immediate supervisor toAs for the issue of who decided to make the assignment, I have accept- assist employees who might need help. Lanigan chose toed Sanger's admission. Of the two, he appeared more concerned than was help Ray.Gearhart about Ray's grievance activity. By the time of the assignmentSanger had already evidenced his concern by imposing reprisals upon themechanical employees. Further, of the two, Sanger seemed more at ease ing Ray, Gearhart approached. He inquired why Lani-as he frankly took credit for the decision. gan was assisting Ray. Upon hearing the explanation, 198 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGearhart directed Lanigan to seek another assignment.s6complain that whenever he looked up from his workFor the next 2 months, Ray received no help in rust- "there was a foreman standing over me or harassing meproofing. hereafter, on two or three occasions, the Com- about something." Sanger denied being aware of suchpany assigned an apprentice, for I day, to help Ray rust- conduct by supervisors. Ray asked how long the rust-proof spare parts. proofiug assignment would last. Sanger replied he didForeman Gearhart also prevented other employees not know and that it could last "indefinitely." At this thefrom coming in contact with Ray during the months of conversation broke off.20rustproofing. In the first month of this assignment, Ray On the following day, the Company posted a shiftoverheard Gearhart on several occasions order employee schedule for No. 11 Coke Battery's mechanics coveringJack Johnson, who was either moving towards Ray's the first week of October. The schedule showed thatarea or standing nearby, not to talk to Ray. 7 Gearhart Ray was transferred from the day shift to the midnightissued a similar warning to employee Wayne Powers.-' shift. Thereafter, Ray worked on the midnight shift forIn each instance, Gearhart threatened to send the em- only I week. The Company returned Ray to the dayployee home if the employee violated the order. shift where he remained until the middle of FebruaryGearhart also issued warnings to employees Williams 1979 While assigned to the midnight shift, Dale Rayand O'Sullivan regarding their contacts with Ray. Out of continued to perform rustproofing. To his knowledge noRay's presence, Gearhart told Williams to stay awayRay's presence, Gearhart told Williams to stay away one continued his work on the day shift while he was onfrom Ray, warning that Ray would "get Williams introuble." Gearhart issued a similar injunction to employ- the midnight shift.ee O'Sullivan, also out of Ray's hearing. On or about December 2, Foreman Riggsby directedOn another occasion in August, Gearhart approached Ray to apply an undercoating paint to the storage loft lo-O'Sullivan at the plant after the latter had returned from cated over the carpenters' area in No. II Coke Battery'sRay's end of the shop. After "shaking his finger like a mechanical shop. Ray balked at this assignment tellingparent," he warned O'Sullivan: "I don't want you down Riggsby that he did not believe that it was "a mechanic'sthere talking to that man anymore. You're not supposed job" and refused to perform the work. Riggsby told Rayto talk to him." O'Sullivan protested: "I haven't been to discuss the matter with General Foreman Sanger.told that since I was out of grade school. My parents Ray immediately presented himself in General Fore-don't even have to tell me who I can or who I can't talk man Sanger's office, where he complained that the as-to anymore." Gearhart pointed his shaking finger at Dale signment he had received from Riggsby was not a me-Ray during this exchange. Prior to this encounter O'Sul- chanic's work. In the exchange which followed, Raylivan had been talking to Ray for approximately one suggested that the work be assigned to a painter or la-minute about O'Sullivan's recent vacation. 19 borer. Sanger asked if Ray was refusing to do the workGearhart's instruction to employees Johnson, Williams, and Ray conceded that he was, whereupon Sanger sentand O'Sullivan were unique. None of the three had ever Ray home.before received instructions from company supervision On the following day, Ray reported for work. He metto cease talking to, or remain away from, a fellow em- Supervisor Riggsby who asked, "Are you ready to paintployee. Dale Ray also never heard a company supervisor the loft?" Ray again refused. Whereupon Riggsby movedgive such instructions to employees regarding another Ray's timecard out of his pocket, punched it, and direct-employee. ed Ray to go home.Four or 5 weeks after Ray began rustproofing, he sug- Ray did not report to work on December 4. Instead,gested a change in the procedure to General Foreman he went to the Board's Chicago office where he filed anSanger. Ray suggested taking the boxes in which the unfair labor practice charge in the instant case.steel blocks were stored, putting a drain on them and a As a result of Ray's refusal to perform the assignedlid and filling the boxes with oil to prevent the blocks paint job on December 2 and 3, the Company issued twofrom rusting. Sanger rejected that process saying it disciplinary statements to him on December 4. In addi-would be too messy and that he wanted the blocks rust- tion, Ray lost pay for December 2, 3, and an additional 8proofed with a brush. hours on December 14. After December 4, Dale re-In September, Ray complained to General Foreman turned to work and painted the loft, a job which re-Sanger about "rustproofing all the time." Ray asked why quired until the middle of January 1979.21the Company could not employ an apprentice or laborer I also find from Ray's testimony that at the end ofto do that work in view of the shortage of mechanics at May 1979 Foreman Lawrence Johnson, a shift foremanNo. 11 Coke Battery. Sanger responded that Ray had re- assigned to No. 11 Coke Battery, disclosed to Ray thatceived the assignment because he was a mechanic and General Foreman Sanger had scolded Johnson on thosethus did not need constant supervision. Ray went on to occasions when Johnson had relieved Ray of rustproof-ing to perform mechanical breakdown work. Johnson'7 My findings regarding Gearhart's encounter with employee Lanigan ing to perform mechanical breakdown work. Johnsonare based on Ray's and Lanigan's testimony which was largely corrobo- also disclosed that the reason Sanger was irked by John-rated by Gearhart.17 My findings regarding this incident are based on Dale Ray's and '° Ray's detailed version of this conversation is largely corroborated byJack Johnson's testimony. Sanger. However, Sanger seemed to gloss over the encounter and was' I based my findings regarding Powers' encounter with Gearhart on not careful to remember details. I have, therefore, credited Dale Ray'sRay's and Powers' testimony. version." My findings regarding Gearhart's encounters with Williams and "' My findings regarding the storage loft painting assignment are basedO'Sullivan are based on Williams' and O'Sullivan's testimony. on Ray's testimony and the Company's records. INLAND STEEL COMPANY 199son's actions was because Superintendent McMorris 13-CA-16592. Nor was there any reference in any ofwanted Ray to perform the rustproofing and nothing Sanger's remarks or in any other supervisor's remarks toelse. Ray's role in that case. All of Superintendent McMorris'remarks focused on the limitations on Ray's right to dis-2. Analysis and conclusions tribute union literature and talk about his union sentimentThere is much to show that prior to Dale Ray's as- during working hours at the plant.signment to rustproofing his superiors manifested annoy- To establish a violation of Section 8(a)(4) of the Actance at the grievance that he and two other employees the record must show that the Company's discriminationhad filed, and at the Board's decision indicating his right against employee Ray was "because he has filed chargesand the right of another employee to distribute union lit- or given testimony under this Act." I find no such show-erature at the plant. Significantly, No. 11 Coke Battery's ing has been made. Accordingly, I shall recommend dis-supervision considered Ray the leader of the grieving missal of the allegation that by its treatment of Ray thetrio, and something of a union agitator. Company also violated Section 8(a)(4) of the Act.General Foreman Sanger directed his animus at Ray to The Company urges that its assignment of work topersuade him to withdraw the grievance. Sanger threat- Dale Ray was free of unlawful motive. General Foremanened reprisals against Ray's fellow employees and Sanger, the management official who made these assign-warned that it would "be worse for Ray" than it would ments to Ray, offered explanation of Ray's unusual treat-be for Sanger if Sanger retaliated against the grievance. ment. However, I find Sanger's testimony casts seriousRay remained steadfast in his intent to press the griev- doubt upon the Company's proffered defense.ance. Shifts in Sanger's testimony suggest a hasty improvi-Superintendent McMorris gave vent to his feelings by sion. He first testified that he chose Ray for rustproofingbluntly warning Ray to take care lest he go too far with at the time that No. 11 Coke Battery's maintenance em-his Section 7 right to distribute union literature and seek ployees began going on shift work. However, at a lateremployee support for his union sentiment. McMorris also point in his testimony, Sanger testified that he assignedwarned that he would run No. 11 Coke Battery strictly Dale Ray to do rustproofing before the mechanical em-according to the contract. Ray insisted that he intended ployees began shift work. The record shows the mechan-to exercise fully his Section 7 rights.T ha t Sanger imposed more onerous conditions ics in Sanger's section began shift work on August 20.According to Sanger's later testimony his decision wasII Coke Battery's mechanical employees by truncating made "toward the latter part of June or first of July."their lunch period and eliminating their washup time re- Sanger also admitted that he was on vacation during thevealed his and the Company's willingness to resort to un- last week of June and at least through July 4.lawful punishment when confronted with employees ex-ercising their right to enforce a collective-bargaining I do not credit Sanger's explanation that he chose Daleagreement. These reprisals together with Foreman John- Ray without knowledge of his qualifications other thanson's disclosure suggest that Sanger and McMorris that he was a mechanic, and that, for the latter reason,would not shrink from using a work assignment to he and his foremen decided that Ray required only "apunish a leading employee advocate of the Union and very minimum amount of supervision" and therefore wascontract enforcement. more suited to the assignment than an apprentice me-The opportunity to punish Dale Ray resoundingly ap- chanic. Dale Ray Joined the No. 11 Coke Battery inpeared in the form of a lengthy menial job; 10,000 steel March and his assignment to rustproofing came no lessblocks needing rustproofing. Sanger admittedly seized than 4 months later. I find it difficult to credit Sanger'sthis opportunity. The assignment to rustproof steel testimony that by that time all he knew about Ray wasblocks and then spare parts for a total of 5-1/2 months that he was a mechanic. Moreover, the Company's re-was usual. The attempt to isolate Ray while he was thus cords reveal that, on May 31 and June 30, No. I Cokeengaged is further evidence of Sanger's and McMorris' Battery employed 8 mechanics and, that by July 31 thispunitive attitude. The chuckles of supervisors as they tes- number increased to 22. Thus, it appears that the Compa-tified that other employees sought the same work reflect ny had at least seven other mechanics to chose from.the tedium and unpleasant nature of the work. In Sep- Absent from Sanger's testimony is any specific compari-tember, when Ray complained to Sanger about the rust- son of Ray with the other No. 11 Coke Battery mechan-proofing, the general foreman responded. He transferred ics. A further infirmity in Sanger's testimony was his re-Ray to the midnight shift for I week. Finally, in Decem- luctance to characterize rustproofing. When counsel forber Sanger found one last opportunity to punish Ray. the General Counsel asked him whether he would de-Well aware of Ray's resentment, Sanger assigned him to scribe the application of rustproofing with a paint brushrustproofing a storage loft. In sum, I find strong support as a skilled job, Sanger's initial answer was: "I'm surefor the General Counsel's contention that the Company's that some of your unions would describe that as a skilledtreatment of Dale Ray ran afoul of Section 8(aX3) and job, yeah." When pressed again, Sanger answered, "I(I) of the Act. really don't know how to answer that." When remindedHowever, I am not persuaded that the General Coun- of his experience at Inland Steel and the fact that he wassel has established a prima facie case showing that the a supervisor of foremen in No. II Coke Battery, SangerCompany violated Section 8(a)(4) and (1) of the Act. finally answered: "I would say semi-skill."For, in his remarks to Ray, McMorris made no reference Nor am I satisfied with Sanger's explanation as to whyto Ray's participation in the Board proceeding in Case he did not employ an apprentice mechanic to perform 200 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe work assigned to Ray. According to Sanger, he did ditions because they engaged in the protected concertednot choose an apprentice to do the job on the ground activity of filing and pursuing a grievance under a col-that he and his foremen wanted to provide them with lective-bargaining agreement between the Company and"as much exposure as possible in the fastest possible time the Union.to a coke battery." However, the startup date of the bat- 4. The Company violated Section 8(a)(3) and (1) of thetery was September 23, almost 2 months after Sanger as- Act by reducing the lunch break and eliminating thesigned the rustproofing to Dale Ray. This circumstance washup time for the mechanical maintenance employeessuggested that the apprentice mechanics of No. 11 Coke of No. 11 Coke Battery, because fellow employees wereBattery did not have the desired opportunity to observe pressing a grievance under a collective-bargaining agree-No. 11 Coke Battery in operation at the time Sanger se- ment between the Company and the Union.lected Dale Ray. Further, there were no training classes 5. By assigning employee Dale Ray to perform rust-for the mechanics in No. 11 Coke Battery. Nor wasfor the mechanics in No. Coke Battery. Nor was proofing and painting work, and by assigning him to thethere any training material regarding the startup of thecoke battery. In sum, I find Sanger's explanation regard-ing the failure to select an apprentice other than Dale gaged in union activity, including the distribution of lit-Ray lacking in substance. erature on company premises and the pressing of a griev-Further, the Company made no attempt to explain ance under a collective-bargaining agreement, the Corn-why it could not relieve Ray of the tedium of painting pany violated Section 8(a)(1) and (3) of the Act.10,000 steel blocks and an unknown number of spare 6. The aforesaid unfair labor practices affect commerceparts by rotating the job among the mechanical employ- within the meaning of Section 2(6) and (7) of the Act.ees under Sanger's supervision. Nor was there any expla- 7. The Company has not otherwise violated the Act.nation for Sanger's refusal to relieve Ray of the tediumof the rustproofing work in September, when Ray com- THE REMEDYplained. Having found that the Company has engaged in and isFinally, Sanger's excuse for his assignment of Ray to engaging in unfair labor practices, I shall recommendthe midnight shift on the week of October I does not that it be ordered to cease and desist therefrom and takewithstand scrutiny. According to Sanger, he needed affirmative action necessary to effectuate the purposes ofthree employees to replace two employees who wereabsthree employees to replace two.s employees who were the Act. I shall also recommend that the Company be or-absent from the midnight shift. The two absent employ- dered to restore the lunch period provided for the me-ees were involved in the mechanical maintenance of No. chanical employees of No. Coke Battery to 30 m-11 Coke Battery. Two of the three replacements filled in chamcal employees of No. 11 Coke Battery to 30 minII Coke Battery. Two of the three replacements filled in utes, and that it restore to those same employees the 15-for the two absent employees, the third replacement,Dale Ray, performed only rustproofing. The unanswered July 21, 1978. shall also recommend that to on or abny.'estion .s .hy Dale .ay had to do rustproofing on July 21, 1978. I shall also recommend that the Companyquestion is why Dale Ray had to do rustproofing on the be ordered to make whole all mechanical employees ofmi -r.ght si nt oh A. shift. be ordered to make whole all mechanical employees ofmidnight shift instead of the day shift.In sum, I find the Company's explanation of its treat- No 11 Coke Battery who suffered loss of wages becausement of Dale Ray fatally lacking in substance. The ab- they left their work area and took a 15-minute washupsence of a plausible explanation leaves unrebutted the period on or about July 20, 1978. I shall also order thestrong evidence of unlawful motive recited above. i Company to make employee Dale Ray whole for thetherefore find that the selection of Dale Ray to perform wages lost by reason of his refusal to perform paintingrustproofing on the steel blocks, the spare parts, and the on December 2 and 3, 1978, and to expunge from hisstorage loft was calculated to cause Dale Ray discom- personnel records all copies of the disciplinary letters thefort, deprive him of job satisfaction, and finally, to pro- Company issued to him for such refusal. Interest on thevoke him into refusing a work assignment. The Company backpay provided herein shall be computed in accord-meted out this harsh treatment to Ray because of his ance with the Board policy described in Isis Plumbing &stubborn insistence upon pressing the grievance and his Heating Co., 138 NLRB 716 (1962), and Florida Steelstated determination to distribute literature regarding Corporation, 231 NLRB 651 (1977).union activity on the premises, under the limitations Upon the foregoing findings of fact, conclusions ofcarved out by Board law. I find, therefore, that by this law, and upon the entire record and pursuant to Sectiontreatment, including the disciplinary letters and loss of 10(c) of the Act, I hereby issue the following recom-pay imposed upon Ray for his refusal to paint the loft, mended:the Company violated Section 8(a)(3) and (1) of the Act.ORDER:2CONCLUSIONS OF LAWThe Respondent, Inland Steel Company, East Chica-1. Inland Steel Company is an employer engaged in go, Indiana, its officers, agents, successors, and assigns,commerce within the meaning of Section 2(6) and (7) of shall:the Act.2. Local 1010, United Steelworkers of America, AFL- 22 In the event no exceptions are filed as provided by Sec. 102.46 ofCIO, is a labor organization within the meaning of Sec- the Rules and Regulations of the National Labor Relations Board, thetion 2(5) of the Act. findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and3. The Company violated Section 8(a)(1) of the Act by become its findings, conclusions, and Order and all objections theretothreatening its employees with more rigid working con- shall be deemed waived for all purposes. INLAND STEEL COMPANY 2011. Cease and desist from: manner set forth for loss of earnings in the section of this(a) Threatening employees with more rigid working Decision entitled "The Remedy."conditions because they seek to vindicate a collective- (d) Remove and expunge the two disciplinary warn-bargaining agreement by pressing grievances or by other ings issued to employee Dale Ray on December 4, 1978,concerted activity protected by Section 7 of the Act. and make him whole for any loss of pay he may have(b) Reducing lunch breaks, eliminating washup time, suffered as a result of his refusal to perform painting onor otherwise imposing more onerous conditions of em- December 2 and 3, 1978, in the manner set forth for lossployment on employees because their fellow employees of earnings in the section of this Decision entitled "Theare processing a grievance under a collective-bargaining Remedy."agreement between the Company and Local 1010, (e) Preserve and, upon request, make available to theUnited Steelworkers of America, AFL-CIO, or any Board or its agents, for examination and copying, allother labor organization. payroll records, social security payment records, time-(c) Discouraging the filing and processing of griev- cards, personnel records and reports, and all other re-ances under a collective-bargaining agreement or other cords necessary to analyze the amounts of backpay dueunion activity on behalf of Local 1010, United Steel- under the terms of this recommended Order.workers of America, AFL-CIO, or any other labor or-workers of America, AFL-CIO, or any other labor o- .(f) Post at its East Chicago, Indiana, plant copies ofganization, by discriminating against its employees in the () Post atchd notice marked "Appendiana, plant copies ofassignment or scheduling of work or by other changes in the attached noticerms provided by th e Regional Directorwages, hours, or conditions of employment, said notices on forms provided by the Regional Director(d) In any like or related manner interfering with, re- for Region 13, after being duly signed by the Company'sstraining, or coercing employees in the exercise of the representative, shall be posted by the Company immedi-rights guaranteed them in Section 7 of the Act. ately upon receipt thereof and be maintained by it for 602. Take the following affirmative action which is consecutive days thereafter in conspicuous places, in-deemed necessary to effectuate the policies of the Act: cluding all places where notices to employees are cus-(a) Rescind General Foreman Robert Sanger's an- tomarily posted. Reasonable steps shall be taken by thenouncement of on or about July 20, 1978, and his pub- Company to insure that said notices are not altered, de-lished statement of rules regarding lunch periods and faced, or covered by any other material.hours of employment which was posted on or about July (g) Notify the Regional Director for Region 13, in21, 1978, in No. 11 Coke Battery and restore to the me- writing, within 20 days from the date of this Order, whatchanical employees of that department their practices re- steps have been taken to comply herewith.garding lunch hours and washup time as they existed IT IS FURTHER ORDERED that that portion of theprior to July 21, 1978. amended complaint which alleges that the Company vio-(b) Remove all disciplinary warnings and rescind all lated Section 8(a)(4) of the Act be, and it hereby is, dis-money penalties and other disciplinary action imposed on missed.the mechanical maintenance employees of No. 11 CokeBattery, who on or about July 20, 1978, exercised theirestablished practice of taking a 15-minute washup periodat the end of their shift. 2: In the event that this Order is enforced by a Judgment of a United(c) Make whole the employees who suffered loss of States Court of Appeals, the words in the notice reading "Posted bypay on or about July 20, 1978, because they took a 15- Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anminute washup period at the end of their shift in the Order of the National Labor Relations Board."